Case: 11-15785         Date Filed: 04/30/2013   Page: 1 of 4


                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                            No. 11-15785
                                      ________________________

                               D.C. Docket No. 2:90-cr-00059-HLA-1


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                versus

CARLOS GARCIA,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.
                                       ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (April 30, 2013)

Before HULL, ANDERSON and FARRIS, * Circuit Judges.

PER CURIAM:



         *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
                 Case: 11-15785       Date Filed: 04/30/2013        Page: 2 of 4


       Carlos Garcia, a citizen of Cuba, appeals the district court’s denial of his

petition for a writ of error coram nobis challenging his federal drug trafficking

convictions that were obtained through a guilty plea, and for which he had already

served his sentence.1 Garcia sought to vacate his convictions on grounds of

ineffective assistance of counsel, pursuant to the Supreme Court’s decision in

Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473 (2010), which held that counsel

rendered deficient performance by failing to advise the client that a guilty plea

carried the risk of deportation. Garcia alleged in his coram nobis petition that (1)

his trial counsel failed to inform him that his guilty plea may result in deportation,

and, (2) had counsel properly advised him, Garcia would not have pled guilty to

the drug trafficking offenses.

       The district court denied Garcia’s coram nobis petition, concluding that

Padilla set forth a “new rule” that does not apply retroactively to cases on collateral

review. See Teague v. Lane, 489 U.S. 288, 310, 109 S. Ct. 1060, 1075 (1989)

(plurality opinion) (holding that “new constitutional rules of criminal procedure”

generally “will not be applicable to those cases which have become final before the




       1“
          A writ of error coram nobis is a remedy available to vacate a conviction when the
petitioner has served his sentence and is no longer in custody, as is required for post-conviction
relief under 28 U.S.C. § 2255.” United States v. Peter, 310 F.3d 709, 712 (11th Cir. 2002). We
review a district court’s denial of coram nobis relief for abuse of discretion, “keeping in mind
that an error of law is an abuse of discretion per se.” Id. at 711 (internal quotation marks
omitted).
                                                 2
              Case: 11-15785     Date Filed: 04/30/2013   Page: 3 of 4


new rules are announced”); see also Howard v. United States, 374 F.3d 1068,

1073-77 (11th Cir. 2004) (applying the Teague retroactivity doctrine).

      On appeal, Garcia argues that the district court erred in concluding that

Padilla established a new rule for retroactivity purposes. Garcia also contends that

his trial counsel’s deficient performance under Padilla resulted in prejudice.

      After Garcia filed his appellate brief, however, the Supreme Court decided

Chaidez v. United States, 568 U.S. __, 133 S. Ct. 1103 (2013), which wholly

disposes of Garcia’s arguments. In Chaidez, as in the present case, the petitioner

challenged her convictions via a coram nobis petition on the ground that her trial

counsel rendered ineffective assistance by failing to advise her of the immigration

consequences of pleading guilty. Id. at __, 133 S. Ct. at 1106. The district court

granted relief based on Padilla, but the Seventh Circuit reversed. Id. The Supreme

Court upheld the Seventh Circuit’s denial of coram nobis relief, holding that

Padilla established a “new rule” for retroactivity purposes, and that “defendants

whose convictions became final prior to Padilla therefore cannot benefit from its

holding.” Id. at __, 133 S. Ct. at 1113.

      In light of the Supreme Court’s decision in Chaidez, we affirm the district

court’s denial of Garcia’s coram nobis petition.




                                           3
                Case: 11-15785        Date Filed: 04/30/2013      Page: 4 of 4


       AFFIRMED. 2




       2
          This appeal was originally scheduled for oral argument, but under 11th Circuit Rule 34–
3(f), this Court hereby decides it on the briefs, without oral argument. The government’s
unopposed motion to remove the appeal from the oral argument calendar is dismissed as moot.
                                                4